Citation Nr: 1543070	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971, to include service in the Republic of Vietnam from June 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected coronary artery disease precludes him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran is service-connected for coronary artery disease, rated 60 percent.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected coronary artery disease is of such nature and severity as to preclude substantially gainful employment.  

The record reflects that the Veteran retired in 2002 as a truck driver.  See December 2013 VA Form 21-8940.  His post-service work experience includes working as a truck driver and as a farmer.  The Veteran's educational background includes approximately three years of college and vocational schooling to be a truck driver.  Id.  

The evidence of record includes an August 2007 Missouri Department of Social Services decision that found the Veteran permanently and totally disabled, finding that given his age and work experience, he does not retain the residuals to allow him to perform the non-exertional duties associated with substantial and gainful employment on a consistent basis.  

On November 2010 VA heart examination, it was noted that the Veteran experiences dyspnea (i.e., breathlessness or shortness of breath) and fatigue with exertion.  It was found that the METs level due to his coronary artery disease was consistent with activities such as light yard work, mowing the lawn, and brisk walking.  

On February 2014 VA heart disease examination, the Veteran reported dyspnea and fatigue at the lowest level of activity.  The Veteran's METs level due to his coronary artery disease was consistent with activities such as light yard work, mowing the lawn, and brisk walking.  The examiner noted that the Veteran's cardiac condition does not restrict sedentary or light work-load activities.  The examiner further explained that light work restrictions/limitations include exerting up to 20 pounds of force occasionally, and/or up to 10 pounds frequently, and/or negligible amount of force constantly to move objects.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected coronary artery disease prevents him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience appears to be primarily truck driving and farming.  Moreover, the VA examination reports indicate that the Veteran's coronary artery disease METs level was consistent with activities such as light yard work, mowing the lawn, and brisk walking.  While the February 2014 VA examiner opined that the Veteran would be capable of sedentary and light work-load activities, the pertinent question in this case is whether, based on the Veteran's particular level of education, special training, and previous work experience, he is unable to secure or follow a substantially gainful occupation as the result of service-connected coronary artery disease.  Significantly, there is no evidence that the Veteran has work experience in a sedentary employment setting, and his prior experience as a farmer and truck driver would not appear to qualify as a light work-load activity.  In light of the Veteran's education, training, and previous work experience, the Board is not sure what sedentary or light work-load employment would be viable to the Veteran, and no such insight has been provided by the VA examiners during this appeal.  

The Board also finds significant that the Veteran was found permanently and totally disabled by the Missouri Department of Social Services at least in part due to his coronary artery disease.  While the determination as to employability by this agency is not binding on VA as it subscribes to different statutory and regulatory criteria, as reflected by the consideration of service-connected and nonservice-connected disabilities, and consideration of the Veteran's age, the determination nonetheless holds some probative value as it shows the Veteran's coronary artery disease has at the very least significant impact on his ability to secure or follow a substantially gainful occupation.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  

Thus, given the evidence regarding the severity of the Veteran's service-connected coronary artery disease, and opinions and evidence indicating the Veteran's functional limitations due to is service-connected coronary artery disease, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


